Citation Nr: 1445542	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-44 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy (bilateral foot disability).

2.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1982 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Regional Office (RO) in Waco, Texas.  

By way of history, in August 1987, an initial 10 percent evaluation was assigned, effective March 21, 1987, for the Veteran's bilateral foot disability.  In a July 2002 decision, the RO granted an increased rating of 30 percent, effective February 28, 2002.  

The Veteran submitted a new claim for increase on May 30, 2008.  Subsequently, the RO issued a rating decision in August 2008, and again in September 2008, due to new evidence received within one year of the August 2008 decision.  Both decisions continued the 30 percent disability rating.  The Veteran submitted a timely notice of disagreement to the September 2008 rating decision.  See 38 CFR 20.201.  In October 2013, the RO assigned a temporary total evaluation for the Veteran's bilateral pes cavus following surgery on June 18, 2013 through September 1, 2013.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems comprise the entirety of the Veteran's record.

The issue of total disability due to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since May 30, 2008, the Veteran's bilateral foot disability has been manifested by such symptoms as pes cavus, shortened plantar fasciitis, peroneal tendonitis with tear, peroneal atrophy, and sural neuritis.


CONCLUSION OF LAW

Since May 30, 2008, the criteria for a 50 percent rating, but no higher, for bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5278 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a higher disability rating for his service-connected bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy, which is currently rated as 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5278.  As noted in the Introduction, the Veteran was awarded a temporary total evaluation for surgery for the period from June 18, 2013 to September 1, 2013.  The Board will address the severity of Veteran's disability for the pendency of this appeal excluding the temporary, total evaluation award period.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pursuant to DC 5278, a 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  Id.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  Id.

After a full review of the record, and as discussed below, the Board concludes that a rating of 50 percent, but no more, is warranted from May 30, 2008, thereafter, for the Veteran's bilateral foot disability.  

During the Veteran's VA examination in July 2008, he reported severely sharp pain in his feet, which affected the soles of both feet along the lateral aspect of his ankles.  The Veteran endorsed symptoms of minimal weakness, but he did have some stiffness and swelling with walking or standing for prolonged periods of time.  He also reported that while he does not have fatigability or lack of endurance, he has to sit down after walking approximately five to six block or standing for four to five minutes as a result of the pain in his feet.  According to the Veteran, his pain symptoms are also more pronounced when standing or walking than when at rest, but the pain always remains active.  He also stated that he had to change jobs recently because he could not maintain employment in a setting that required too much standing and walking.

The examiner noted that the Veteran had previously been given corrective shoes and orthotics, but the Veteran found they were not helpful.  Kenalog injections were also administered to the Veteran's plantar fascia within the past month, but they were also not helpful.  The examiner noted that the Veteran was grimacing with all movements of both feet during the examination.  However, the examiner made no findings of edema, instability, or weakness.  The Veteran did have diffuse tenderness to even a light touch on the entire aspect of both of his feet.  His gait was reported as stable, yet antalgic, and he did not use any ambulatory aids when walking.  The examiner found no callosities, breakdown, or other evidence of abnormal weightbearing.  Ultimately, the examiner diagnosed bilateral pes cavus, with a varus deformity on weightbearing that is passively correctable.  Furthermore, the examiner found that the Veteran's peroneal tendons also exhibited some weakness and atrophy.  He also noted that the Veteran had some calcaneal enthesopathy with anterior and posterior calcaneal spurs.

VA treatment records from June 2009 show that the Veteran had mild inversion of the right foot, no hammertoes, sensory was intact, gait was slightly antalgic, but the Veteran was noted to be able to tandem walk.  The examiner reported that the Veteran's foot/ankle pain was neither Charocot-Marie-Tooth-I (CMT I) nor CMT-II syndrome since electromyography and nerve conduction studies were normal.  The examiner opined that the Veteran's ankle/foot pain was secondary to congenital deformity, though it was corrected.  X-Rays showed calcaneal spurs anteriorly, as well as posteriorly.  The examiner noted that this may account for the pain that seemed to be initiated in the Veteran's ankle joints.

During his October 2009 VA examination, the Veteran endorsed bilateral foot pain that increased by walking a half-mile or standing for approximately fifteen minutes.  He also stated that he has to sleep with pillows under his feet in order to help alleviate some of the pain.  He reported no flare-ups, incoordination, excess fatigue, lack of endurance, or associated malignancies.  The examiner took note of the scars on both of the Veteran's feet, which are well-healed, nontender, and nonulcerated.  The Board notes that these scars are separately rated, and not at issue in this decision.  

The VA examiner also tested the Veteran's ankle flexion.  He found that the Veteran could dorsiflex and plantarflex his ankles to five degrees, and he had ten degrees of inversion and eversion without pain.  He could also dorsiflex and plantarflex all of his toes to twenty degrees without pain.  There was no evidence of abnormal weightbearing.  The VA examiner diagnosed bilateral pes cavus with a varus stance and chronic pain, secondary to pes cavus.

In July 2011, the Veteran was given another VA examination.  The Veteran reported that he takes no medication for his feet.  He used bilateral orthopedics, but did not feel that they provided any sort of relief.  He also stated that he has to buy shoes often because he has a tendency to wear out the lateral aspect of the sole of the shoes.  He reported that he can walk approximately one-third of a mile, and stand between five and ten minutes before he has to rest his feet.  He said that he is also limited in walking and standing, which affects his job.  The Veteran stated that he had been denied jobs and lost work due to his foot disability.  He also endorsed symptoms of painful flare-ups in his feet on a daily basis, which cause him to stop and rest them.  According to the Veteran, the flare-ups generally occur at the end of the day when he arrives home.  He also stated that he has swelling in his feet, most prominently around his ankles.

The VA examiner found that the Veteran had a normal gait.  He also found bilateral forefoot pain with torsion.  The examiner noted that the Veteran has very high arches, and stands with the hindfoot in varus of approximately three to five degrees.  There were no reported callus formations on the Veteran's feet.  The examiner found good distal pulses and capillary refill, but there was tenderness to palpation to the calcaneus and along the lateral aspect of the calcaneus at the Veteran's medial tendon.  There was also distal sensation intact, but tenderness was noted along the sural nerves of both feet.  However, there was no tenderness to the plantar aspect of the Veteran's feet.  The VA examiner diagnosed bilateral foot pes cavus with shortened plantar fasciitis, and peroneal tendonitis with tear (by MRI), peroneal atrophy, and sural neuritis.  

The Board notes that private treatment records from June 2013 show that the Veteran underwent a right calcaneal osteotomy.  Post-operative reports indicate his right foot was placed in a cast and transitioned to a walking boot in August 2013.  As discussed earlier, the Veteran was awarded a temporary TDIU as a result of this surgery.

During the April 2014 hearing before the undersigned, the Veteran testified that he was issued a walker by VA and that he also uses a cane as ambulatory aids.  This statement is also confirmed by VA treatment records from March 2013.  He also testified that he is not currently employed, which he stated is a result of the severe pain in his feet.

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to evaluate the feet, but find that none apply.  The Veteran has not been shown to have acquired flatfoot, bilateral weak foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe without claw foot, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  38 C.F.R. § 4.71a, DCs 5276, 5277, 5279, 5280, 5281, 5282, 5283.  

Based on the evidence discussed above, the Veteran's symptoms do not satisfy all of the criteria of a rating in excess of 30 percent under DC 5278 (the Veteran has pes cavus, but not marked contraction of plantar fascia, all toes are hammertoes, very painful callosities, hallux valgus, or dropped forefoot).  However, because the Veteran's shortened plantar fascia, peroneal tendonitis, peroneal atrophy, and sural neuritis cause additional functional limitation, including work interference, limitation of mobility, and necessitate frequent periods of rest, they are sufficiently severe to establish entitlement to a 50 percent evaluation from May 30, 2008, thereafter.  See Mitchell, 25 Vet. App. at 32 (finding that pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance).  This is the highest disability percentage available under DC 5278, or any other disability rating for the feet.  

Whether referral for an extraschedular rating is warranted for the service-connected bilateral foot disability has also been considered by the Board.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected bilateral foot disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of varying levels of physical impairment; thus, all demonstrated manifestations specifically associated with his service-connected bilateral foot disability - to include chronic foot pain, swelling, and limitation of mobility - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral foot disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2008 and September 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under the VCAA.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in July 2008 October 2009, and July 2011.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding this matter.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An increased rating of 50 percent, and no higher, is granted for bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy.


REMAND

The matter of total disability due to individual unemployability (TDIU) must be remanded to obtain a supplemental medical opinion.  

In short, the Veteran asserts that his overall condition is becoming worse due to his service-connected disabilities, which combined equal 50 percent.  His VA examinations have not discussed whether all of his service-connected disabilities, as a whole, prevent him from securing or following a substantially gainful occupation.  None of his VA examinations have provided an opinion on whether his bilateral foot disability renders him unable to secure or follow a substantially gainful occupation. 

Accordingly, this matter is REMANDED for the following action:

1.  Request that the Veteran submit an updated Form 21-8940 which includes a list of employers and salaries since 2007.  

2.  Request that the Veteran clarify whether or not he is in receipt of disability benefits from the Social Security Administration.  If he responds in the affirmative, request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, it should be noted in the record, and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  A new VA examination should be provided to the Veteran to obtain an opinion as to whether the combination of all service-connected disabilities prevents him from securing or following a substantially gainful occupation.

4.  All recent VA treatment records should be obtained and associated with the claims file by uploading them to Virtual VA or Veterans Benefits Management System (VBMS), while the case is in remand status. 

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


